937 A.2d 695 (2007)
284 Conn. 936
STATE of Connecticut
v.
FERNANDO R.
Supreme Court of Connecticut.
Decided November 15, 2007.
Denise B. Smoker, senior assistant state's attorney, in support of the petition.
John R. Gulash, Jr., Bridgeport, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 103 Conn.App. 808, 930 A.2d 78 (2007), is denied.
ROGERS, C.J., and NORCOTT, KATZ and SCHALLER, Js., did not participate in the consideration or decision of this petition.